DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 November 2020 has been entered.

Status of Claims
Claims 1-22 are presently under consideration in the present office action.
Applicants amendments to the claims filed with the response dated 03 November 2020 have been entered and appear to overcome the prior grounds of rejection in the office correspondence dated 06 August 2020 and thus these prior grounds are withdrawn.
An updated search and consideration of the amended claims discovered new prior art, but none of the prior art discovered is believed to teach or anticipate the 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of Vak (WO 2016/115602A1) teaches a perovskite solar cell comprising a perovskite light-absorbing layer between a first electrode and a second electrode (Vak, Fig. 1 see: perovskite absorber layer in Types A and B between metal electrode and transparent conductor). Vak teaches a hole conducting layer that can comprise MoO3 with a suitable dopant (Vak, para [054]  Fig. 1 see: hole transporting layer which can be MoO3 with a suitable dopant) but does not explicitly teach or disclose the claim 1 limitations of wherein the first electrode is a transparent single-layered electrode, and the first electrode is consisted of niobium-doped molybdenum oxide (MoO3).

The prior art of Wang et al (WO 2016/095828A1, reference made to equivalent English machine translation US 2018/0016456) teaches a positive electrode structure for a perovskite solar cell (paras [0072], [0117]) comprising an anode and anode modification layer comprising an organic polymer and a nanocrystalline metal oxide such as MoO3 which can include a suitable dopant such as niobium (Nb) (Wang, [0003], [0027], [0049], [0054] and Fig. 1 see: anode modification layer formed from a polymer-metal oxide compound composite where the metal oxide is Nb:MoO3).
3) as claimed as the electrode structure of Wang is multi-layered and comprises materials in addition to the niobium-doped molybdenum oxide. 
Applicant’s claimed invention employs a single-layered electrode where the first electrode is consisted of niobium-doped molybdenum oxide (MoO3) which as noted in applicant’s instant specification at para [0021] replaces the prior art multi-layer electrode structure designs as it fulfills the dual functions of a conductive film and electron blocking layer.

The newly cited prior art of Mahmoodi (Structural Effects of Substitutional Impurities on MoO3 Bilayers) teaches where niobium can be doped into molybdenum oxide to increase the hole conductivity (see Abstract and conclusion sections for a brief synopsis) and teaches MoO3 is known to be used in transparent electrodes in organic photovoltaic cells (see first paragraph of the introduction section of Mahmoodi) where Mahmoodi cites to the prior art of Kyaw (An inverted organic solar cell employing a sol-gel derived ZnO electron selective layer and thermal evaporated hole selective layer) and Jung (BCP/Ag/MoO 3 Transparent Cathodes for Organic Photovoltaics) which teach including MoO3 in organic solar cell transparent electrodes.
However, in each of these cited references of Kyaw and Jung, the MoO3 layer is included as a modification layer as part of a multilayer transparent electrode. Thus, even if one were to employ a Nb doped MoO3 material in a transparent electrode of a perovskite solar cell, the prior art of Mahmoodi, Kyaw, and Jung do not teach or make 3).

The newly cited prior art of Hitosugi (US 2017/0316847) discloses a metal oxide thin film formed of beta-MoO3 doped with at least one element as a dopant of the group Re, Mn, and Ru and can be used as the transparent electrode in a solar cell (see paras [0056]-[0060]). Hitosugi however does not teach the claim 1 limitation of the first electrode is consisted of niobium-doped molybdenum oxide (MoO3).

The newly cited prior art of Mahajan (Structural, optical and electrochromic properties of Nb-doped MoO3 thin films) teaches Nb-doped MoO3 thin films can be employed as the active electrode (electrochromic layer) of an electrochromic device but does not explicitly disclose the Nb-doped MoO3 thin film employed as a transparent electrode in a current collecting electrode as in a solar cell and does not provide any explicit motivation that would have lead one having ordinary skill in the art at the time of the invention to employ the Nb-doped MoO3 thin film as a single layer electrode in a solar cell.
As such, the prior art of record does not anticipate or make obvious each and every limitation of claim 1, and by extension its dependent claims 2-9 and thus claims 1-9 are allowable over the prior art of record. Independent claim 10 recites the same allowable subject matter as claim 1 and thus claim 10 and its dependents claims 11-22 are also allowable over the prior art of record for the same reasons cited for claim 1 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726